Citation Nr: 0831418	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus.  The veteran, who had active service between 
January 1955 and December 1956, has appealed this decision to 
the BVA and the case was referred to the Board for appellate 
review.  



FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
that is causally or etiologically related to service.

2.  The veteran is not shown to have tinnitus that is 
causally or etiologically related to service.



CONCLUSION OF LAW

1.  Bilateral hearing loss disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a February 2007 letter 
from the RO to the appellant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO also provided 
assistance to the veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's VA medical records as well as his service records.  
The RO also obtained records of the veteran's private 
physician who treated the veteran prior to and immediately 
after service.  In addition, the veteran has submitted 
records from a private doctor who has recently examined him 
for his current disorders plus statements from the veteran 
and a service comrade to assert that the bilateral hearing 
loss disorder and the tinnitus disorder began in service.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
Board concludes that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal. 

The veteran seeks service connection for a bilateral hearing 
loss disorder and a tinnitus disorder.  Under VA law and 
regulations, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304. Service connection may also be granted for certain 
chronic diseases, such as a sensorineural hearing loss 
disorder, if such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  Finally, service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony, of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus to any 
current disability and the inservice disease or a nexus to a 
service connected disability.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the record reveals that the evidence is the same 
for both claims and the Board will therefore discuss them 
together.  Prior to service, in November 1954 a private 
physician treated the veteran for an acute episode of 
otomycosis in the left ear.  During the pre-induction 
examination, also in November 1954, the medical examiner 
found the veteran ears and eardrums were normal and 
determined the veteran had bilateral 15/15 hearing on the 
whisper and speech testing.  The veteran then entered service 
in January 1955.  While in service, the veteran experienced 
an infected left ear and was treated at the army base 
hospital in Fort Lewis, Washington, in January and February 
1956.  In May of that same year, a small, firm, single, 
freely movable lymph node was excised.  The veteran was 
discharged in December 1956 and the separation examination 
again showed the veteran had normal ears and eardrums and 
bilateral 15/15 hearing on the whisper testing.

He returned to the care of his private physician who treated 
the veteran for a small marble sized tumor beneath the left 
ear and later removed a sebaceous cyst from the upper left 
ear in December 1956.  By May 1957, the veteran had developed 
a small flat hard growth beneath the left ear.  At this 
point, the physician believed the growth should be left alone 
to see if it cleared up by itself.  The veteran decided to 
seek treatment from the VA and the VA surgeon believed the 
veteran had a mixed tumor of the left parotid gland and 
surgically removed it in July 1957.

The next treatment contained in the record occurs in August 
1991 when the veteran saw a private physician apparently for 
vertigo.  The veteran reported that he began experiencing 
vertigo three years earlier (or approximately 1988-89).  This 
physician tested the veteran's hearing in May 1991, February 
1992, January 1997, and May and June 2003, and concluded that 
the veteran had developed a mild high frequency hearing loss 
for the right ear and moderate mixed hearing loss in the left 
ear.  The private physician diagnosed that the veteran had 
Meniere's disease.

In December 2005, the veteran had his hearing tested at the 
VA and he told the examiner he had difficulty hearing and 
understanding people generally.  He also told the examiner he 
was exposed to noise in the military but did not wear ear 
protection.  His post service job as an aircraft sheet metal 
mechanic for 27 years also exposed him to loud noise.  He 
sometimes wore ear protection.  He also described tinnitus in 
the form of constant ringing in both ears since the 1960's.  
The left ear had worsened and now there was a constant 
roaring sound.  The veteran reported to the examiner his 
recurring problem in the left ear that resulted in the 
parotid gland surgery and asserted that hearing in the left 
ear worsened "significantly" after that procedure.  The 
examiner concluded that the veteran had mild to severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.

After the veteran filed the current claim for bilateral 
hearing loss and bilateral tinnitus in January 2007, the RO 
requested an examination with specific directions to 
determine if either of the veteran's claims was service 
related.  The examiner, in June 2007, reviewed the claims 
file, interviewed the veteran, and conducted an audiological 
examination.  In the interview, the veteran reported a 
gradual hearing loss since 1956 which the veteran attributed 
to the multiple ear infections that he had before, during and 
after service.  He has had bilateral tinnitus since the 
1960s.  The tinnitus worsened in the right ear in December 
2006.  He also reported that he suffered from dizziness and 
has been treated for that disorder by a private physician.  
During military service, the veteran stated he was exposed to 
excessive noise from the firing range without hearing 
protection.  He also admitted to extensive civilian noise as 
an aircraft sheet metal mechanic again without hearing 
protection.

The VA medical examiner's testing revealed a mild to 
moderately-severe sensorineural hearing loss of the right ear 
and a severe sensorineural hearing loss for the left ear.  In 
the examiner's opinion, there has been a significant decrease 
in hearing since the private physician's examination of the 
veteran in 1992.  The examiner even reported a decline since 
the VA evaluation in December 2006.  In forming an opinion, 
the examiner noted the extensive noise exposure in the 
veteran's civilian occupation, the diagnosis of Meniere's 
disease, which is known to cause hearing loss and tinnitus, 
the history that the tinnitus started after military service, 
and finally, the significant loss of hearing since 1992.  The 
medical examiner concluded it is not likely his current 
bilateral hearing loss and tinnitus disorders are due to 
acoustic trauma during military service.  On the other hand, 
the examiner opined that the bilateral hearing loss and 
tinnitus disorders are most likely due to the civilian noise 
exposure and the Meniere's disease.

The veteran has submitted his statements and that of a 
service comrade as evidence in support of his claim.  In a 
letter, the service comrade recalls that the veteran had an 
ear infection while the two were stationed at Fort Lewis.  
The veteran also states that he was never issued hearing 
protection and there was no hearing conservation program 
while he was in service.  The veteran submits that the 
evidence is clear that the condition began as a result of 
service.  Further, it is his opinion that the medical 
examiner "speculated" about the cause of hearing loss. He 
also asserts that the whisper test, administered in his exit 
physical, "is in no way an accurate gauge of possible 
hearing loss and this fact is well substantiated."

Clearly, the veteran currently has a bilateral hearing loss 
disorder and bilateral tinnitus disorder.  Testing by both a 
private physician and the VA since 1991 has indicated that 
the veteran has a hearing loss in the right ear and a more 
severe hearing loss in the left ear.  In addition, the 
veteran has tinnitus disorder as described to two different 
medical examiners that tested the veteran's hearing.  Thus, 
the Board finds that the veteran currently suffers from a 
bilateral hearing loss disorder and a bilateral tinnitus 
disorder.

The Board also finds that there are also two service related 
incidents which must be examined to determine whether either 
might be related to the veteran's current disorders.  First, 
there was the veteran's recurrent infection/mass that began 
before service and included surgical excision of a left lymph 
node.  The veteran also asserts his disorders occurred due to 
noise, specifically gunfire on the gun range, during service.  
He asserts that he never wore hearing protection nor did the 
Army have a hearing conservation program in place.  
Therefore, for purposes of this appeal, the Board will also 
consider whether the veteran's exposure to gunfire is related 
to his current disorders of bilateral hearing loss and 
bilateral tinnitus.  The remaining question is whether there 
is competent medical evidence which relates either or both of 
his current disorders to either noise exposure, the recurrent 
mass problem, or some other inservice disease or injury.

Turning to whether there is a nexus between the veteran's 
current disorders and service, the Board finds that the 
letter from his service comrade only corroborates the service 
medical records concerning treatment and does not help 
establish a connection between the veteran's current 
disorders and any inservice injury or disorder.  Therefore, 
the Board finds that the service comrade's evidence is not 
probative to this issue.  

Next, no medical care provider at the time of service or 
since the veteran's discharge related or connected the 
veteran's current disorders to the recurrent mass or 
infection that he experienced in service or gunfire noise 
exposure or any other service related cause.  The veteran did 
receive further treatment for his recurrent mass shortly 
after discharge resulting in removal of a left parotid gland. 
Yet the physicians at that time, like his service medical 
care providers, did not diagnose a bilateral hearing loss or 
tinnitus, or conclude that the veteran would later develop 
one or both of these disorders due to the recurrent mass.  
Nothing in the service records reveals that the veteran was 
treated for a disease or injury that was attributed to 
gunfire.  The service record contains no other evidence of 
complaints, diagnosis, or treatment for another disorder that 
might be related to the veteran's current bilateral hearing 
loss disorder, or tinnitus disorder.

In addition, upon separation from service, the veteran's 
hearing was determined to be normal.  As noted above, the 
veteran challenges the validity of the whisper hearing test 
administered in his exit examination.  He contends this test 
"is in no way an accurate gauge of possible hearing loss and 
this fact is well substantiated."  The veteran, however, has 
not submitted any medical study, physician's report, or other 
form of medical evidence that would allow the Board to 
conclude that the hearing test is flawed or that the veteran 
had hearing loss during service.  Otherwise, before the Board 
can reject this test result as evidence, the Board must make 
its own medical evaluations and judgment regarding the test's 
reliability or accuracy.  

While the Board acknowledges that the whispered and spoken 
voice tests performed during service are not as accurate as 
other testing might be, for example an audiometric 
examination, that evidence represents the only evidence of 
record regarding the veteran's hearing that is dated 
contemporaneous with service.  The Board, however, cannot 
interpret medical evidence or form a medical opinion that 
requires medical expertise, Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and must therefore rely on the available 
relevant medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or expertise to offer medical diagnosis, 
statements or opinions.  38 C.F.R. § 3.159(a).  In the 
absence of competent medical evidence establishing that the 
whisper test is inaccurate or unreliable, and that the 
veteran had hearing loss during service or that is related to 
service, the Board finds that the medical evidence reflects 
that the veteran had normal hearing upon discharge from 
service.  The Board therefore finds that no evidence of a 
hearing loss disorder or tinnitus disorder had manifested 
themselves during service.  Furthermore, the record shows 
that while the veteran sought treatment for the recurrent 
mass within one year after separation from service, there was 
no complaints, treatment, or diagnosis of bilateral hearing 
loss during this time.  Accordingly, the Board finds that 
bilateral hearing loss did not manifest itself within one 
year after discharge.

Years later, when he began seeing a physician for vertigo, 
that physician did diagnose a bilateral hearing loss disorder 
but did not attribute it to the recurrent mass, gunfire noise 
exposure, or service.  His only additional diagnosis is that 
the veteran suffers from Meniere's disease, but does not 
attribute or otherwise connect Meniere's disease to service 
including the recurrent mass treatment or gunfire exposure.  
Similarly, the first VA medical examiner that tested the 
veteran also did not attribute either the bilateral hearing 
loss disorder or the tinnitus disorder to gunfire noise 
exposure or the recurrent mass or any other aspect of the 
veteran's service.

That leaves the second VA examiner, an audiologist who 
examined the veteran to specifically form an opinion whether 
the veteran's current disorders are service connected.  The 
veteran argues that the audiologist's conclusions are 
speculative.  The Board, however, finds an audiologist is a 
person who is qualified through education, training, or 
expertise to offer medical diagnosis, statements, or opinions 
as to the cause or etiology of a hearing loss disorder or 
tinnitus disorder. 38 C.F.R. § 3.159(a).  In assessing the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the expert's knowledge 
and skill in analyzing the data, and the medical opinion 
reached.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 
(2005); Guerrier v. Brown, 4 Vet. App. 467, 470-471 (1993). 
Access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-449 (2000).  In this case, as noted, the audiologist has 
the knowledge, training, and skills to determine the etiology 
of a bilateral hearing loss disorder or tinnitus disorder.  
Moreover, this examiner had the benefit of reviewing the 
entire claim file.  In reviewing the report, the Board finds 
the audiologist conducted a very thorough interview and 
examination of the veteran.  Further, the record is clear 
that the examiner considered all of the evidence available 
and used it in the formation of her opinions.

The report contains a rationale for the conclusions that were 
reached including why it less than likely the bilateral 
hearing loss or tinnitus disorder is service connected.  As 
the audiologist noted, there were several factors unrelated 
to service which made it more likely than not that these 
factors, and not the veteran's service, caused the veteran's 
problems.  First, the veteran's civilian job as an aircraft 
sheet metal mechanic exposed him to noise trauma since he did 
not always wear ear protection in this job he held for 27 
years.  Second, he has developed Meniere's disease which the 
audiologist noted can lead to both hearing loss and tinnitus 
disorders. Third, the audiologist determined it noteworthy 
that the veteran's hearing has significantly declined in more 
recent years, i.e., since 1992 to 2006.  Finally, as to the 
tinnitus disorder alone, the veteran reported that did not 
begin until the 1960s.  Thus, the audiologist also relied 
upon the gap between the conclusion of service, 1956, and the 
onset of the tinnitus disorder in the record to reach her 
opinion.  Therefore, the Board concludes that the only 
probative evidence to discern whether the bilateral hearing 
loss disorder or tinnitus disorder is related to service 
comes from the audiologist who specifically examined the 
veteran for this purpose.

In addition, the Board observes that, other than the 
veteran's report to the audiologist that he noticed a hearing 
loss shortly after discharge, the record shows a gap between 
his discharge and the first diagnosis or treatment for the 
bilateral hearing loss and tinnitus disorders.  The Board 
finds the evidentiary gap in this case constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v, West, 12 
Vet. App. 71, 74 (1998); affd. sub. nom. Forshey v. Principi, 
284 F. 3d 1335, 2358 (Fed. Cir. 2002).  The long time lapse 
between service and any documented evidence of treatment 
preponderates against a finding that the veteran's current 
disorders are related to service.  See, Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000).  Therefore, the Board finds that 
the lack of medical evidence in the record weighs against the 
claim for service connection for either a bilateral hearing 
loss disorder or a tinnitus disorder.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bilateral hearing loss and 
tinnitus had its origin during service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his bilateral hearing 
loss and tinnitus and service by way of correspondence from 
the RO to him, but he has failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between his 
bilateral hearing loss and tinnitus and an injury, disease or 
event in service.  While the veteran is clearly of the 
opinion that his current bilateral hearing loss and tinnitus 
are related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not established in the 
absence of competent medical evidence demonstrating a 
relationship between a current disorders and service. 


ORDER

Service connection for bilateral hearing loss disorder is 
denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


